Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 7 July 2022.  Claims 1, 4-10, 12, 14-16, 18, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 9-10, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gresham et al. (US 2019/0324609 A1) in view of Ericsson et al. (US 2017/0205792 A1).

Claim 1.  Gresham discloses a system, comprising: a processor; and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
generating a graphical user interface (GUI), comprising: an alarm listing comprising one or more alarms, a system to monitor the (e.g. current) condition of multiple operation parameters of the plant via sensors which provide signals representing the measured conditions  (P. 0078) wherein the operation parameter can be an alarm or warning (P. 0082) displaying a first configuration page including an icon representing an operation parameter of a component (valve) of the plant being monitored, wherein the data that is used for the icon depends on the parameter data received from the plant (P. 0191, Fig. 10), 
wherein each of the one or more alarms is associated with a condition of a respective industrial automation device of and industrial automation system, a system to monitor the (e.g. current) condition of multiple operation parameters of the plant via sensors which provide signals representing the measured conditions  (P. 0078), and 
information associated with a selected alarm of the one or more alarms from the alarm listing, if, on the first page, a control option is pressed and released within a timeframe, then a second configuration page is displayed (P. 0195, Fig. 10) including a control option for resetting the operation of the (valve) displayed on the first configuration page (P. 0196).

Gresham does not disclose identifying, based on the selected alarm, a portion of code associated with the respective industrial automation device, as disclosed in the claims.  However, Gresham discloses a selectable icon can represent an alarm condition (P 0150, Fig. 7) a user may select an icon that acts as a user-input option that a user can select to control operation of the plant through a pop-up panel (P 0192).  A user may select an alarm icon, and then the user may select an operational option related to the alarm, but Gresham does not disclose that the a portion of code is identified related to the alarm.  In the same field of invention, Ericsson discloses visualizations of data and machine control instructions and operational data related to various machine operations in-line with their associated programming logic for execution by industrial controllers in an industrial control systems are displayed within a control program editor (P 0014) operational data could comprise any data associated with the operation of industrial controller and machine system, including operational status metrics, alarms and notifications (P 0020).  That is, Ericsson discloses that operational data may be visualized for an industrial controller, and the operational data may represent programming logic for execution by the controller.  The combination of Ericsson with Gresham would allow a user to select an alarm, and be presented with programming logic related to the alarm for the user to modify.  Therefore, considering the teachings of Gresham and Ericsson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine identifying, based on the selected alarm, a portion of code associated with the respective industrial automation device with the teachings of Gresham with the motivation in order to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003).

Gresham does not disclose rendering, in the GUI, the portion of code associated with the respective industrial automation device associated with the selected alarm, wherein the portion of code is utilized during performance of an industrial automation process associated with the respective industrial automation device; and in response to receiving an input specifying a modification to the portion of code, modifying the portion of code based on the input, as disclosed in the claims.  However, Gresham a user may input data via a touch interface, a keyboard or a mouse (P. 0238).  In the same field of invention, Ericsson discloses a control program editor provides a user interface for viewing and editing program instructions that an industrial controller can execute to control the operation of machine system (P. 0017, Fig. 3-4) wherein the operational data could comprise operational status metrics, machine data, alarms, notifications, key performance indicators (P. 0020).  Therefore, considering the teachings of Gresham and Ericsson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine rendering, in the GUI, the portion of code associated with the respective industrial automation device associated with the selected alarm, wherein the portion of code is utilized during performance of an industrial automation process associated with the respective industrial automation device; and in response to receiving an input specifying a modification to the portion of code, modifying the portion of code based on the input with the teachings of Gresham and Ericsson with the motivation to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003).	

Claim 5.  Gresham and Ericsson discloses the system of claim 1, and Gresham further discloses the operations comprise calculating a severity score of the selected alarm and presenting the calculated severity score in the GUI, wherein the severity score is indicative of an extent of ramifications on the industrial automation system if the alarm is not addressed, the status of the operation parameter indicates an alarm, warning or offline mode (P. 0082) the alarms may assume values of “Alarm”, “Warning” or “Alert”, which clearly denote different levels of severity (Fig. 7), the transitions from a first page to a second page follow the flow described in P. 0190 – 0199 and Fig. 10-11.  The operation parameter 142 is shown as displayed on subsequent pages as a user interacts with the pages.

Claim 6.  Gresham and Ericsson discloses the system of claim 1, and Gresham further discloses operation parameters are updated at periodic time intervals (P. 0078) a condition may be represented as bar graphs and levels (P. 0087) a plot point or line (P. 0120) that is displayed dynamically (moves around the screen) or statically (bar graph) (P. 0138).  Therefore, considering the teachings of Gresham and Ericsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise presenting a trend graph of a tracked value associated with the respective industrial automation device and the alarm over time in the GUI with the teachings of Gresham and Ericsson.  One would have been motivated to combine the operations comprise presenting a trend graph of a tracked value associated with the respective industrial automation device and the alarm over time in the GUI with the teachings of Gresham and Ericsson in order to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003).

Claim 9.  Gresham and Ericsson discloses the system of claim 1, and Gresham further discloses the operations comprise presenting an identification of a parameter causing the selected alarm in the GUI, the operation parameters of a tri-state valve are displayed with a specific alert level and a condition (P. 0148, Fig. 7).  

Claim 10.  Gresham and Ericsson discloses the system of claim 1, and Gresham further discloses the operations comprise presenting an identification of a controller associated with the selected alarm in the GUI, the operation parameters of a tri-state valve are displayed with a specific alert level and a condition (P. 0148, Fig. 7).  

Claim(s) 12, 15, 16 is/are directed to method claim(s) similar to the system claim(s) of Claim(s) 1, 5, 6 and is/are rejected with the same rationale.

Claim(s) 2-4, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gresham et al. (US 2019/0324609 A1) in view of Ericsson et al. (US 2017/0205792 A1) and further in view of Lazzaro et al. (US 2013/0060754 A1).

Claim 2.  Gresham and Ericsson disclose the system of claim 1, but do not disclose the operations comprise presenting a proposed modification to the portion of code associated with the respective industrial automation device associated with the selected alarm to resolve the selected alarm, as disclosed in the claims.  However, in the same field of invention, Lazzaro further discloses the request is presented in the form of a dropdown user interface element that identifies the name of the parameter or a suggestion of values for the parameter based on previously entered values (P. 0078).  Therefore, considering the teachings of Gresham, Ericsson and Lazzaro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise presenting a proposed modification to the portion of code associated with the respective industrial automation device associated with the selected alarm to resolve the selected alarm with the teachings of Gresham and Ericsson.  One would have been motivated to combine the operations comprise presenting a proposed modification to the portion of code associated with the respective industrial automation device associated with the selected alarm to resolve the selected alarm with the teachings of Gresham and Ericsson in order to provide a more flexible and intuitive system for retrieving, displaying and selecting operational parameters of a plant system, wherein the data provided to the user is complete, accurate and appropriate for the selected task or operation (Lazzaro: P. 0009).

Claim 3.  Gresham, Ericsson and Lazzaro discloses the system of claim 2, and Lazzaro further discloses the request is presented in the form of a dropdown user interface element that identifies the name of the parameter or a suggestion of values for the parameter based on previously entered values (P. 0078).  Therefore, considering the teachings of Gresham, Ericsson and Lazzaro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the proposed modification is determined based on an analysis of historical data with the teachings of Gresham, Ericsson and Lazzaro.  One would have been motivated to combine the proposed modification is determined based on an analysis of historical data with the teachings of Gresham, Ericsson and Lazzaro in order to provide a more flexible and intuitive system for retrieving, displaying and selecting operational parameters of a plant system, wherein the data provided to the user is complete, accurate and appropriate for the selected task or operation (Lazzaro: P. 0009).

Claim 4.  Gresham and Ericsson discloses the system of claim 1, and Gresham further discloses the priority level is indicative of an urgency of the alarm, the status of the operation parameter indicates an alarm, warning or offline mode (P. 0082) the alarms may assume values of “Alarm”, “Warning” or “Alert”, which clearly denote different levels of severity (Fig. 7).  However, Gresham does not disclose the operations comprise determining a priority level of the selected alarm and presenting the determined priority level in the GUI, as disclosed in the claims.  In the same field of invention, Lazzaro discloses the suggestions indicate frequently and/or recently used options for the two parameters in the form of an autocomplete element (P. 0070).  The suggestions in Lazzaro are prioritized according to some criterion or criteria, while the operation parameters of Gresham may have one of a set of values in an increasing order of urgency, i.e. an alarm is connotes more urgency than a warning which connotes more urgency than an alert.  Therefore, considering the teachings of Gresham, Ericsson and Lazzaro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise determining a priority level of the selected alarm and presenting the determined priority level in the GUI with the teachings of Gresham and Ericsson.  One would have been motivated to combine the operations comprise determining a priority level of the selected alarm and presenting the determined priority level in the GUI with the teachings of Gresham and Ericsson in order to provide a more flexible and intuitive system for retrieving, displaying and selecting operational parameters of a plant system, wherein the data provided to the user is complete, accurate and appropriate for the selected task or operation (Lazzaro: P. 0009).

Claim(s) 13, 14 is/are directed to method claim(s) similar to the system claim(s) of Claim(s) 2, 4 and is/are rejected with the same rationale.

Claim(s) 18, 19, 20 is/are directed to non-transitory, tangible, computer readable medium (comprising instructions that, when executed by a processor, causes the processor to perform operations) claim(s) similar to the system claim(s) of Claim(s) 1  including the limitations of Claim 2, 3, 4.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gresham et al. (US 2019/0324609 A1) in view of Ericsson et al. (US 2017/0205792 A1) and further in view of Assarsson et al. (US 2010/0049335 A1).

Claim 7.  Gresham and Ericsson disclose the system of claim 1, but do not disclose the GUI comprises a nested logical list of two or more components of the industrial automation system, including the industrial automation device, wherein the nested logical list presents the two or more components of the industrial automation system within respective subsystems of the industrial automation system, as disclosed in the claims.  However, Gresham discloses displaying different pages in response to user interactions and operation conditions, and Ericsson discloses multiple display regions that display dependent information in Fig. 3.  In the same field of invention, Assarsson discloses modeling an automation system (P. 0004) displaying diagram view of the model in a workspace, a component view of the model in a component window (P. 0079) a hierarchical tree view of the model in a tree view window and a properties windows displaying the properties of a model component elected in the tree view window (P. 0081, Fig. 2).  Therefore, considering the teachings of Gresham, Ericsson and Assarsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the GUI comprises a nested logical list of two or more components of the industrial automation system, including the industrial automation device, wherein the nested logical list presents the two or more components of the industrial automation system within respective subsystems of the industrial automation system with the teachings of Gresham and Ericsson.  One would have been motivated to combine the GUI comprises a nested logical list of two or more components of the industrial automation system, including the industrial automation device, wherein the nested logical list presents the two or more components of the industrial automation system within respective subsystems of the industrial automation system with the teachings of Gresham and Ericsson in order to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003) and to allow an operator or user to more intuitively understands functions and issues of the system when an overview and particulars of the system are presented graphically (Assarsson: P. 0004).

Claim 8.  Gresham, Ericsson and Assarsson disclose the system of claim 7, and Assarsson discloses modeling an automation system (P. 0004) displaying diagram view of the model in a workspace, a component view of the model in a component window (P. 0079) a hierarchical tree view of the model in a tree view window and a properties windows displaying the properties of a model component elected in the tree view window (P. 0081, Fig. 2).  Therefore, considering the teachings of Gresham, Ericsson and Assarsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise identifying a logical location of the industrial automation device within the nested logical list and presenting the logical location of the industrial automation device within the GUI with the teachings of Gresham, Ericsson and Assarsson.  One would have been motivated to combine the operations comprise identifying a logical location of the industrial automation device within the nested logical list and presenting the logical location of the industrial automation device within the GUI with the teachings of Gresham, Ericsson and Assarsson in order to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003) and to allow an operator or user to more intuitively understands functions and issues of the system when an overview and particulars of the system are presented graphically (Assarsson: P. 0004).

Claim(s) 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gresham et al. (US 2019/0324609 A1) in view of Ericsson et al. (US 2017/0205792 A1) and further in view of Retlich et al. (US 2004/0098148 A1).

Claim 11.  Gresham and Ericsson discloses the system of claim 1, but do not disclose the operations comprise presenting one or more hyperlinks to one or more product manuals for one or more components associated with the selected alarm, as disclosed in the claims.  However, in the same field of invention, Retlich discloses a system for coordination of monitoring and control of an industrial systems (P. 0030) a series of windows accessed from the physical view of the industrial system, and by selecting the links from this window, a user may access manuals for the specific components (P. 0069).  Therefore, considering the teachings of Gresham, Ericsson and Retlich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise presenting one or more hyperlinks to one or more product manuals for one or more components associated with the selected alarm with the teachings of Gresham and Ericsson.  One would have been motivated to combine the operations comprise presenting one or more hyperlinks to one or more product manuals for one or more components associated with the selected alarm with the teachings of Gresham and Ericsson in order to provide an enhanced user interface for a user to control an industrial automation system by displaying to a user contextual associations between the programming logic and the operational data in a control program editor to provide a user with more flexible control over the control system (Ericsson: P. 0002, 0003) and to provide an improved technique which may be employed to more effectively present and access information relating to an overall process or system in a human machine interface, while providing detailed and current information on specific components of interest upon demand by an operator (Retlich: P. 0006).

Claim(s) 17 is/are directed to method claim(s) similar to the system claim(s) of Claim(s) 11 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
The applicant argues:
Gresham and Ericsson, alone or in combination, fail to teach or suggest identifying a portion of code associated with a selected alarm, as generally recited in amended claims 1, 12, and 18.

The examiner respectfully disagrees.  Gresham discloses a selectable icon can represent an alarm condition.  A user may select an icon that acts as a user-input option that a user can select to control operation of the plant through a pop-up panel.  A user may select an alarm icon, and then the user may select an operational option related to the alarm, but Gresham does not disclose that the a portion of code is identified related to the alarm.  In the same field of invention, Ericsson discloses visualizations of data and machine control instructions and operational data related to various machine operations in-line with their associated programming logic for execution by industrial controllers in an industrial control systems are displayed within a control program editor.  Operational data could comprise any data associated with the operation of industrial controller and machine system, including operational status metrics, alarms and notifications.  That is, Ericsson discloses that operational data may be visualized for an industrial controller, and the operational data may represent programming logic for execution by the controller.  The combination of Ericsson with Gresham would allow a user to select an alarm, and be presented with programming logic related to the alarm for the user to modify.

The applicant argues:
Lazzaro fails to remedy the deficiencies of Gresham and Ericsson described above with respect to amended claims 1, 12, and 18.

Assarsson fails to remedy the deficiencies of Gresham and Ericsson described above with respect to amended claim 1.

 Retlich fails to remedy the deficiencies of Gresham and Ericsson described above with respect to amended claims 1 and 12.

The examiner does not rely on Lazzaro, Assarsson or Retlich to reject the amendments to Claims 1, 12 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/30/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177